 Case 1:17-cv-01789-MN Document 98 Filed 11/04/20 Page 1 of 3 PageID #: 2168




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 DENNIS PECK, YVETTE TAYLOR,                     )
 TAYADRA CABBELL, KATHLEEN                       )
 RETZ ADAM and JAMES SCHREINER on                )
 behalf of themselves and all other similarly    )
 situated,                                       )
                                                 )
                       Plaintiffs,               )
                                                 )   C.A. No. 17-1789 (MN)
                v.                               )
                                                 )
 FCA US LLC f/k/a CHRYSLER GROUP                 )
 LLC,                                            )
                                                 )
                       Defendant.                )

                                     MEMORANDUM ORDER

       In this proposed class action, Plaintiffs Dennis Peck (“Peck”), Yvette Taylor, Tayadra

Cabbell, Kathleen Retz Adam, and James Schreiner (collectively, “Plaintiffs”) allege that

Defendant FCA US LLC f/k/a Chrysler Group LLC (“the Defendant”) concealed a known safety

defective in a valve stem and nut used on vehicles with a tire pressure monitoring system. Based

on this allegation, Plaintiffs have asserted claims for violation of the New Jersey Consumer Fraud

Act (Count 1), breach of the implied warranty of merchantability under Michigan, Massachusetts,

and Illinois state law (Counts 2, 5, and 8), deceptive and unfair practices in violation of the

Consumer Protection Acts of Massachusetts and Illinois (Counts 3-4, 6-7), and common law fraud

by concealment (Count 9). (D.I. 86 ¶¶ 138-217).

       Currently pending before the Court is Defendant’s Motion to Find Dennis Peck Inadequate

to Represent Class (D.I. 60) and Defendants’ Motion to Partially Dismiss Plaintiffs’ Second

Amended Class Action Complaint (D.I. 90). For the following reasons, both Motions are denied.
 Case 1:17-cv-01789-MN Document 98 Filed 11/04/20 Page 2 of 3 PageID #: 2169




       Defendant asks the Court to find Peck inadequate because he did not appear for his

deposition as noticed, reach an agreement with Defendant to reschedule it, or obtain a protective

order. (D.I. 61 at 3). The parties’ dispute over Peck’s deposition comes down to whether it should

occur in Delaware, where Peck filed his claims, or in Michigan where Peck lives. Rather than

filing a motion to compel, Defendants have opted to file a motion asking the Court to find Peck

inadequate.

       To obtain class certification, a plaintiff must establish all four elements of Rule 23(a) along

with one subpart of Rule 23(b). FED. R. CIV. P. 23. Under Rule 23(a), a plaintiff must show,

among other things, that the class representative “fairly and adequately” represents the interests of

the class. Warfarin Sodium Antitrust Litig., 391 F.3d 516, 527 (3d Cir. 2004). Thus, Defendant’s

motion is best characterized as one seeking denial of class certification. The Court, however, has

set a schedule where class certification discovery closes on January 29, 2021, and the motion for

class certification is due by March 1, 2021. (D.I. 97). Accordingly, Defendant’s motion to find

Peck inadequate is denied as premature.

       As for Defendant’s motion to dismiss, the Court has already considered and rejected these

arguments. Specifically, on September 10, 2019, Plaintiffs sought leave of the Court to file a

second amended complaint. (D.I. 58). Defendant submitted a brief in opposition, arguing that

amendment would be futile. (D.I. 74, D.I. 76). The Court rejected that argument and granted

leave to amend. (D.I. 84). The summary of the argument in Defendant’s opposition to the

amendment and the summary of the argument in Defendant’s motion to dismiss are verbatim the

same. (Compare D.I. 76 at 1; D.I. 91 at 1). There is no reason for the Court to revisit arguments

it has already considered and rejected except in the context of a Motion for Reargument (see Del.




                                                 2
 Case 1:17-cv-01789-MN Document 98 Filed 11/04/20 Page 3 of 3 PageID #: 2170




L. R. 7.1.5), which Defendant has not filed, and which would be untimely if Defendant filed now.

Accordingly, Defendant’s motion to dismiss is denied.

       NOW, THEREFORE, at Wilmington this 4th day of November 2020, it is HEREBY

ORDERED that:

       1.     Defendant’s Motion to Find Dennis Peck Inadequate to Represent Class (D.I. 60)

is DENIED; and

       2.     Defendants’ Motion to Partially Dismiss Plaintiffs’ Second Amended Class Action

Complaint (D.I. 90) is DENIED.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                               3
